Case 1:19-cv-02170-KMT Document 26 Filed 10/14/20 USDC Colorado Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

                                   CASE NO.: 1:19-cv-02170

 CARLOS BRITO,

                Plaintiff,
 v.

 PHOENIX TEARS LLC,
 A COLORADO LIMITED LIABILITY COMPANY,

                Defendant.




                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE




       Plaintiff, CARLOS BRITO and Defendant, PHOENIX TEARS LLC, A COLORADO

LIMITED LIABILITY COMPANY, having entered into a Confidential Settlement Agreement

and Release that resolves all claims that were or could have been brought in this action, hereby

stipulate to the dismissal of this action with prejudice and, except as otherwise agreed to by the

Parties in their Agreement, each party shall bear its respective fees and costs.


       Jointly submitted this 14th, day of October, 2020.


 /s/ Anthony J. Perez                                  /s/ Jeffrey H. Kass______
 ANTHONY J. PEREZ                                      Jeffrey H. Kass
 GARCIA-MENOCAL & PEREZ, P.L.                          LEWIS BRISBOIS BISGAARD & SMITH
 1600 Broadway, Suite 1600                             LLP
 Denver, CO 80202                                      1700 Lincoln Street, Suite 4000
 Telephone: (303) 386-7199                             Denver, Colorado 80203
 Primary Email: ajperezlaw@gmail.com                   Tel.: 303.861.7760
 Secondary Email: aquezada@lawgmp.com                  Fax: 303.861.7767
 Attorney for Plaintiff                                jeffrey.kass@lewisbrisbois.com
                                                       Attorneys for Defendant,
                                                       Phoenix Tears LLC
Case 1:19-cv-02170-KMT Document 26 Filed 10/14/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to all

counsel of record on this 14th, day of October, 2020.

                                                   Respectfully submitted,


                                                   GARCIA-MENOCAL & PEREZ, P.L.
                                                   Attorneys for Plaintiff
                                                   1600 Broadway, Suite 1600
                                                   Denver, CO 802023
                                                   Telephone: (303) 386-7199
                                                   Primary E-Mail: ajperezlaw@gmail.com
                                                   Secondary E-Mail: aquezada@lawgmp.com
                                                   crodriguez@lawgmp.com

                                                   By: /s/ Anthony J. Perez____
                                                          ANTHONY J. PEREZ




                                               2
